Citation Nr: 1635272	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  09-26 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to death pension benefits.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from July 1954 to August 1956.  He died in August 2006.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied entitlement to service connection for the cause of the Veteran's death; entitlement to death pension benefits; and entitlement to accrued benefits.

In October 2007, the appellant submitted a notice of disagreement regarding each of the issues addressed in the May 2007 rating decision.  In May 2009, the RO issued a Statement of the Case continuing the denial of the claim for service connection for the cause of the Veteran's death.  The appellant perfected an appeal as to this issue via a timely VA Form 9.

In October 2012, the RO drafted a second Statement of the Case, which continued the denial of the remaining issues of entitlement to death pension benefits and entitlement to accrued benefits.  A copy of the Statement of the Case was mailed to the appellant in November 26, 2012.  In response, the appellant submitted a timely VA Form 9 in January 2013.

In August 2013, the Board remanded the appeal in order to schedule the appellant for a Board videoconference hearing.  In its decision, the Board indicated that the appellant had not perfected an appeal regarding her claims for death pension benefits and accrued benefits.  As noted above, this finding was incorrect, as the appellant did in fact submit a timely VA Form 9 as to these issues.  Therefore, they are in appellate status and are properly before the Board for review.  See 38 C.F.R. § 20.200 (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant originally requested a Board hearing in her July 2009 VA Form 9.  In her second VA Form 9, submitted in January 2013, she again requested a Board hearing.  In January 2013, VA informed the appellant that a hearing was scheduled to be held in New Orleans in March 2013.  However, prior to the hearing, she informed VA that she had moved to Florida and requested that her hearing be rescheduled.

In April 2016, VA sent the appellant a letter informing her that a hearing was scheduled for May 2016 in St. Petersburg, Florida.  This letter was returned to the RO as undeliverable.  Thereafter, VA identified a previous address of the appellant's, in Mississippi, and mailed the appellant a letter at that address requesting that she contact the RO to inform VA of her current address.  To date, no response has been received from the appellant.  In a June 2016 Informal Hearing Presentation, a representative from a Veterans Service Organization indicated that the appellant had never received notification to report for her scheduled hearing, and requested that her hearing be rescheduled.  (The Board is aware that the appellant is currently unrepresented.  The aforementioned Veterans Service Organization represented the Veteran prior to his death.)

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  In this case, despite the appellant's failure to keep VA fully informed of her current address, the Board finds that VA should make further attempts to contact her in hopes of scheduling her for a Board hearing.  In this regard, however, the Board wishes to remind the appellant that VA's duty to assist is not always a one-way street.  If the appellant wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps to have the appellant scheduled for a Board videoconference hearing in accordance with this request.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, any indicated development should be undertaken.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

